NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210044-U

                                 Order filed October 19, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF             )     Appeal from the Circuit Court
      ILLINOIS,                              )     of the 12th Judicial Circuit,
                                             )     Will County, Illinois.
            Plaintiff-Appellee,              )
                                             )     Appeal No. 3-21-0044
            v.                               )     Circuit Nos. 16-CF-457 and
                                             )     16-CF-488
                                             )
      JUAN D. NUNEZ,                         )     Honorable
                                             )     Daniel L. Kennedy,
            Defendant-Appellant.             )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Peterson concurred with the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The circuit court did not err in dismissing defendant’s first-stage postconviction
                  petition.

¶2          Defendant, Juan D. Nunez, appeals from the first-stage dismissal of his postconviction

     petition, arguing that he established the gist of an ineffective assistance of counsel claim because

     counsel allowed him to plead guilty to a Class X felony offense of child pornography when the

     evidence was sufficient to support a Class 1 felony offense. We affirm.
¶3                                           I. BACKGROUND

¶4          Defendant was charged by indictment with failure to register as a sex offender (730 ILCS

     150/3(a) (West 2016)) in case No. 16-CF-457. Defendant was also charged by indictment with

     three counts of child pornography (720 ILCS 5/11-20.1 (West 2016)) in case No. 16-CF-488.

     Count I in case No. 16-CF-488, a Class X felony, alleged that

                    “defendant *** knowingly solicited a female child he knew or reasonably

                    should have known to be under the age of 18, to appear in a digital video

                    depiction, said depiction identified by file name on a computer hard drive

                    as ‘2015-08-27_19-49-20.mp4’, which depicts a partially nude female

                    child dancing and exposing her breasts and vagina.”

     Defendant retained private counsel.

¶5          Defendant pled guilty to failure to register as a sex offender in exchange for two years’

     imprisonment in case No. 16-CF-457. Defendant pled guilty to count I in exchange for eight

     years’ imprisonment and the State’s dismissal of the remaining charges in case No. 16-CF-488.

     The State provided the following factual basis:

                    “Your Honor, in 16 CF 488, if called to testify, witnesses would testify on

                    August 27, 2015, the defendant knowingly solicited a 13-year-old female

                    from out of state in order to create a digital video depiction of her nude or

                    partially nude, that he did have such a video depiction as listed in the Bill

                    of Indictment created, that an investigation by the Internet Crimes Against

                    Children Task Force did locate this and learn that information and was

                    later confirmed through what they learned through the defendant’s

                    computer and speaking to them.”


                                                       2
       The court sentenced defendant to two years’ imprisonment in case No. 16-CF-457 and eight

       years’ imprisonment in case No. 16-CF-488 to be served consecutively. Defendant did not file a

       direct appeal.

¶6            Defendant filed as a self-represented litigant a postconviction petition wherein he alleged

       that counsel was ineffective for allowing him to plead guilty in case No. 16-CF-488 because the

       evidence failed to support the charge. Defendant argued that there was no evidence of him

       possessing any moving images, rather all the evidence collected was of still photographs.

¶7            The court dismissed defendant’s petition at the first stage of proceedings. Defendant filed

       a motion to reconsider, which the court denied. Defendant appeals.

¶8                                                II. ANALYSIS

¶9            Defendant argues he established the gist of an ineffective assistance of counsel claim

       because counsel allowed him to plead guilty to a Class X felony offense of child pornography

       when the evidence of record was only sufficient to support a Class 1 offense.

¶ 10          The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2020)) sets out

       a three-stage proceeding in which a criminal defendant may assert that his conviction resulted

       from a substantial denial of his rights under the United States Constitution, the Illinois

       Constitution, or both. People v. Hodges, 234 Ill. 2d 1, 9 (2009). At the first stage, the court must

       accept as true and liberally construe all the allegations in the petition unless contradicted by the

       record. People v. Edwards, 197 Ill. 2d 239, 244 (2001). A defendant need only allege sufficient

       facts to state the “gist” of a constitutional claim for his petition to be moved to the second stage.

       Hodges, 234 Ill. 2d at 9. The circuit court may summarily dismiss a first-stage petition as

       frivolous or patently without merit where it has no arguable basis in law or fact. Id. at 16. “A

       petition which lacks an arguable basis either in law or in fact is one which is based on an


                                                         3
       indisputably meritless legal theory or a fanciful factual allegation.” Id. “An example of an

       indisputably meritless legal theory is one which is completely contradicted by the record.” Id.

       The dismissal of a postconviction petition is reviewed de novo. Id. at 9.

¶ 11          “To prevail on an ineffective-assistance claim, a defendant must show that: (1) counsel’s

       performance was deficient, and (2) the deficient performance prejudiced the defendant such that

       he was deprived of a fair trial.” People v. Patterson, 217 Ill. 2d 407, 438 (2005). However, the

       standard at the first stage of the Act is more lenient. People v. Tate, 2012 IL 112214, ¶ 19. At

       this stage, defendant prevails if it is arguable that: (1) counsel’s performance fell below an

       objective standard of reasonableness, and (2) defendant was prejudiced. Hodges, 234 Ill. 2d at

       17. Failure to satisfy either prong is fatal to the claim. Strickland v. Washington, 466 U.S. 668,

       697 (1984).

¶ 12          Here, it is not arguable that counsel’s performance fell below an objective standard of

       reasonableness. The difference between a Class 1 and Class X felony offense of child

       pornography is whether the violation involved a film, videotape, or moving depiction. See 720

       ILCS 5/11-20.1(c) (West 2016). A violation involving a film, videotape, or moving depiction is

       Class X felony. Id. One not involving a film, videotape, or moving depiction is a Class 1 felony.

       Defendant argues that there was insufficient evidence to support a Class X felony because only

       still images were confiscated by law enforcement. However, this claim is clearly contradicted by

       the factual basis for defendant’s guilty plea—to which he raised no objection—which states that

       defendant had a video depiction, identified as “2015-08-27_19-49-20.mp4,” of a partially nude

       female child dancing and exposing her breasts and vagina. Accordingly, defendant’s ineffective

       assistance of counsel claim fails, and the petition was properly dismissed. See Hodges, 234 Ill.

       2d at 16-17.


                                                         4
¶ 13                                  III. CONCLUSION

¶ 14   The judgment of the circuit court of Will County is affirmed.

¶ 15   Affirmed.




                                               5